Citation Nr: 0808430	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
December 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which addressed several 
issues.  A notice of disagreement regarding the low back and 
right knee issues was filed in October 2003, a statement of 
the case was issued in June 2004, and a substantive appeal 
was received in July 2004.  The veteran withdrew a request 
for a hearing before the Board in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran was afforded a VA examination as to both 
issues in February 2003, it does not appear that the examiner 
offered etiology opinions regarding any current low back and 
right knee disability.  The Board believes such opinions are 
necessary in this case to fully comply with 38 C.F.R. 
§ 3.159(c)(4).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
It is not clear that appropriate notice to comply with 
Dingess has been furnished the veteran, and the Board 
believes it appropriate to direct such notice in view of the 
need to return the case for further development of the 
medical evidence.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
appropriate notice to comply with the 
holding of the Court in Dingess.  

2.  The veteran should be scheduled for 
appropriate VA examination(s) of his low 
back and right knee.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s).  Any medically 
indicated special studies and tests should 
be conducted.  All chronic disorders of 
the low back and right knee found on 
examination should be clearly reported.  
As to each chronic disorder of the low 
back and right knee diagnosed, the 
appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) causally related to pertinent 
inservice symptomatology.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims can be granted.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case addressing any claims which 
remain denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



